         Case 4:19-cv-10432-TSH Document 19 Filed 03/20/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS
AFRICAN COMMUNITIES TOGETHER, a
membership organization; UNDOCUBLACK
NETWORK, a membership organization;
DAVID KROMA; MOMOLU BONGAY;
OTHELLO A.S.C. DENNIS; YATTA
KIAZOLU; CHRISTINA WILSON;
JERRYDEAN SIMPSON; C.B., AL. K., D.D.,
D.K., AI. K., AD. K. by and through their father
and next friend DAVID KROMA; O.D., and A.D.,
by and through their father and next friend
OTHELLO A.S.C. DENNIS; O.S. by and
through his mother and next friend JERRYDEAN Civil Action No. 19-cv-10432
SIMPSON

                      Plaintiffs,

                v.
DONALD J. TRUMP, President of the United
States in his official capacity;
U.S. DEPARTMENT OF HOMELAND
SECURITY; KIRSTJEN NIELSEN, Secretary of
the U.S. Department of Homeland Security in her
official capacity;
                        Defendants.


                                    NOTICE OF APPEARANCE


              Pursuant to Local Rule 83.5.2(a), please enter the appearance of Timothy C.

Blank and Dechert LLP as attorneys for Plaintiffs in the above-captioned matter.

Dated: March 20, 2019
       Boston, MA                                Repectfully Submitted,


                                                 /s/ Timothy C. Blank           k
                                                 Timothy C. Blank (BBO #548670)
                                                 DECHERT LLP
                                                 One International Place
                                                 100 Oliver Street, 40th Floors
                                                 Boston, Masschusetts 02110
                                                 (617) 728-7100
                                                 timothy.blank@dechert.com
                                                 Attorneys for Plaintiffs
         Case 4:19-cv-10432-TSH Document 19 Filed 03/20/19 Page 2 of 2




                            CERTIFICATE OF SERVICE

        I, Timothy C. Blank, hereby certify that on this 20th day of March, 2019, a true and

correct copy of the foregoing Notice of Appearance was duly served and filed through the

ECF system on all registered participants.

                                                        /s/ Timothy C. Blank         k
                                                        Timothy C. Blank (BBO #548670)
